Name: Decision (EU, Euratom) 2015/1616 of the European Parliament of 29 April 2015 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2013, Section III Ã¢  Commission and executive agencies
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2015-09-30

 30.9.2015 EN Official Journal of the European Union L 255/25 DECISION (EU, EURATOM) 2015/1616 OF THE EUROPEAN PARLIAMENT of 29 April 2015 on discharge in respect of the implementation of the general budget of the European Union for the financial year 2013, Section III  Commission and executive agencies THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2013 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2013 (COM(2014) 510  C8-0140/2014) (2),  having regard to the Commission's report on the follow-up to the discharge for the 2012 financial year (COM(2014) 607), and to the accompanying Commission staff working documents (SWD(2014) 285, SWD(2014) 286),  having regard to the Commission communication of 11 June 2014 entitled Synthesis of the Commission's management achievements in 2013 (COM(2014) 342),  having regard to the Commission's annual evaluation report on the Union's finances based on the results achieved (COM(2014) 383) and to the accompanying Commission staff working documents (SWD(2014) 200, SWD(2014) 201),  having regard to the Commission's annual report to the discharge authority on internal audits carried out in 2013 (COM(2014) 615), and to the accompanying Commission staff working document (SWD(2014) 293),  having regard to the Court of Auditors' annual report on the implementation of the budget for the financial year 2013, together with the institutions' replies (3), and to the Court of Auditors' special reports,  having regard to the various decisions and recommendations of the Ombudsman concerning the Commission, together with the institutions' implementation of those recommendations in the interests of citizens,  having regard to the statement of assurance (4) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2013, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Council's recommendation of 17 February 2015 on discharge to be given to the Commission in respect of the implementation of the budget for the financial year 2013 (05303/2015  C8-0053/2015),  having regard to Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Article 106a of the Treaty establishing the European Atomic Energy Community,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5),  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (6) and in particular Articles 62, 164, 165 and 166 thereof,  having regard to Rule 93 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A8-0101/2015), A. whereas, under Article 17(1) of the Treaty on European Union, the Commission is to execute the budget and manage programmes and is to do so, pursuant to Article 317 of the Treaty on the Functioning of the European Union, in cooperation with the Member States, on its own responsibility, having regard to the principles of sound financial management; 1. Grants the Commission discharge in respect of the implementation of the general budget of the European Union for the financial year 2013; 2. Sets out its observations in the resolution forming an integral part of the decisions on discharge in respect of the implementation of the general budget of the European Union for the financial year 2013, Section III  Commission and executive agencies, and in its resolution of 29 April 2015 on the Court of Auditors' special reports in the context of the Commission discharge for the financial year 2013 (7); 3. Instructs its President to forward this decision, and the resolution forming an integral part of it, to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors and the European Investment Bank, and to the national parliaments and the national and regional audit institutions of the Member States, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 66, 8.3.2013. (2) OJ C 403, 13.11.2014, p. 1. (3) OJ C 398, 12.11.2014, p. 1. (4) OJ C 403, 13.11.2014, p. 128. (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 298, 26.10.2012, p. 1. (7) Texts adopted of that date, P8_TA(2015)0119 (see page 68 of this Official Journal).